Citation Nr: 0329789	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had active service from September 1963 to 
September 1967.  He also had periods of training duty with 
state National Guard units from 1974 to 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
a February 1994 rating decision, the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims of entitlement to service connection 
for left knee disability and low back disability.  The 
appellant appealed that decision, and in a decision dated in 
April 1998, the Board denied reopening of those claims 
finding that new and material evidence had not been received 
subsequent to prior final VA decisions, which had denied the 
claims.  The appellant appealed to the United States Court of 
Veterans Appeals (now United States Court of Appeals for 
Veterans Claims) (Court).  In an order dated in October 1998, 
the Court vacated the April 1998 Board decision and remanded 
the matter to the Board for readjudication.  

In a decision dated in July 1999, the Board denied reopening 
of the claims for service connection for left knee disability 
and low back disability.  The appellant appealed to the 
Court.  In an August 2000 order, the Court vacated the July 
1999 Board decision and granted a joint motion of the parties 
to remand the case to the Board.  In a subsequent decision 
dated in March 2001, the Board determined that evidence 
received subsequent to the prior final VA decisions was new 
and material to reopen the claims.  After reopening the 
claims, the Board remanded the case to the RO for additional 
development and readjudication of the claims.  The RO issued 
a supplemental statement of the case in June 2001 in which it 
denied the claims on the merits.  The appellant continued his 
appeal, and those claims have been returned to the Board for 
further appellate consideration.  

Another issue currently in appellate status is entitlement to 
an increased (compensable) rating for right ear hearing loss.  
This arises from the appellant's disagreement with a July 
2000 rating decision in which the RO confirmed and continued 
a noncompensable rating for his service connected right ear 
hearing loss.  The appellant testified concerning the issues 
on appeal at a videoconference hearing before the undersigned 
in May 2003.  

The Board notes that the appellant has also sought to reopen 
a previously denied claim of entitlement to service 
connection for left ear hearing loss and that the RO, in a 
January 2003 rating decision, denied service connection for 
left ear hearing loss on the basis that the evidence did not 
show current hearing loss disability in the left ear.  The RO 
informed the appellant of that decision in a letter dated in 
January 2003 and provided notice and of his appellate rights, 
which require filing a notice of disagreement within one year 
of the notice letter.  At the May 2003 hearing, the 
appellant's attorney indicated that he was working with the 
RO to reopen that claim.  There is, however, no indication in 
the record before the Board that the appellant has filed a 
notice of disagreement with the January 2003 RO decision, and 
the claim concerning service connection for left ear hearing 
loss is not currently before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130-32 (1006) (pursuant to 38 U.S.C. 
§ 7105, a notice of disagreement initiates appellate review 
in the VA adjudication process, and the request for appellate 
review is completed by the claimant's filing of a substantive 
appeal).  

            REMAND

The appellant contends that his left knee disability for 
which he underwent surgeries in 1977 and 1978 was aggravated 
by active service while he was in the National Guard.  With 
the assistance of his attorney, the appellant testified from 
the RO at a videoconference hearing held before the 
undersigned sitting in Washington, D.C., in May 2003.  At 
that hearing, and at prior hearings before the RO in 1988 and 
before the Board in 1989, the appellant testified that during 
weekend National Guard training in May 1980, he participated 
in loading trucks and other preparations for an upcoming 
period of Active Duty for Training (ACDUTRA), which was to be 
held in June 1980.  He testified that during the weekend he 
also did marching and calisthenics and played in a baseball 
game with others in his group.  He testified that the 
following morning, he could not straighten his left leg and 
his left knee was very painful.  He testified that he went to 
his private doctor because of his left knee.  Clinical 
records from John R. Wagner, M.D., show that he saw the 
appellant on May 20, 1980, because of symptoms of locking in 
his knee and also show that the physician noted that he 
thought the appellant probably had a loose body causing the 
symptoms in his knee.  The appellant has further testified, 
and service medical records confirm, that during ACDUTRA in 
June 1980 his left knee became swollen and painful and locked 
intermittently.  This was followed by admission to a private 
hospital in early July 1980 because of swelling, popping and 
locking of the left knee, with X-rays having shown a loose 
body in the left knee.  At that time Dr. Wagner performed 
surgery and removed the loose body.  

Evidence of record establishes that the appellant had a 
period of ACDUTRA from June 14 to June 29, 1980, but the file 
does not currently contain confirmation that the appellant 
participated in weekend inactive duty training in May 1980.  
As such information would be pertinent to the appellant's 
claim, the RO should take action to obtain the relevant 
records.  

In addition to the foregoing, the Board notes that at the May 
2003 hearing the appellant testified that during 1980 and 
1981 he received treatment for his left knee from VA medical 
facilities in St. Louis.  At the hearing, the appellant's 
attorney indicated that he would attempt to obtain those 
records and submit them to the Board.  Subsequent to the 
hearing, the attorney submitted copies of some service 
medical records, private medical records, a vocational 
analysis report, recent VA treatment records and VA treatment 
records dated in 1980 and 1981.  A waiver of RO consideration 
did not accompany this evidence.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  In this regard, 38 U.S.C.A. § 7104 requires that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary [of VA] shall be subject to review 
on appeal to the secretary.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  While the appellant has submitted additional 
evidence to the Board, some of which was not previously of 
record, he has not been notified of the necessity of a waiver 
of RO consideration of evidence provided directly to the 
Board without RO review.  Since the regulation allowing the 
Board to proceed under those circumstances has been held to 
be invalid, a remand is required.  

In his letter forwarding VA records dated in 1980 and 1981 
the attorney said those were the records that had been 
obtained, "to date," for the 1980-1981 period.  It is not 
clear whether additional records may be available for that 
period and as any such records pertaining to the claimed left 
knee or low back disability could be pertinent to the 
appellant's claim, the Board will request that the RO attempt 
to obtain complete VA medical records for that period.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  

The record currently includes the report of a May 2001 VA 
examination and medical opinion concerning the appellant's 
left knee disability.  If additional medical records 
pertaining to the claimed left knee disability are obtained 
and the RO determines that an additional examination and 
opinion would facilitate adjudication of the claim, the RO 
should arrange for an additional VA examination and medical 
opinion as to whether the loose body discovered in the left 
knee immediately following weekend National Guard duty and 
for which surgery was obtained within a week after a two-week 
period of ACDUTRA represented an increase in severity of the 
appellant's preexisting left knee disability on the basis of 
all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to the May and 
June 1980 service.  If the examiner concludes that it is at 
least as likely as not there was an increase in severity of 
the preexisting left knee disability during service, the RO 
should also request an opinion as to whether the increase in 
severity was due to the natural progress of the condition.  
If it is the examiner's opinion that any increase in severity 
was due to the natural progress of the pre-existing left knee 
condition, a full explanation of the rationale for that 
opinion should be included in the examination report.  If it 
is the examiner's opinion that any increase in severity was 
not due to the natural progress of the condition, the 
examiner should be requested to provide an opinion as to 
whether it is at least as likely as not that the current left 
knee disability is causally related to increase in severity 
of the left knee disability in service.  The same examiner 
should be requested to examine the appellant's back and 
provide an opinion as to whether it is at least as likely as 
not that any current low back disability was caused or 
chronically worsened by the appellant's left knee disability.  

As to the claim for an increased rating for the service-
connected right ear hearing loss, the Board notes that in 
conjunction with this claim the RO arranged for a VA 
examination for ear diseases, which was held on January 22, 
2003.  The RO also arranged for a VA audiology examination, 
which was scheduled for January 25, 2003.  A VA Form 119, 
Report of Contact, shows that on January 22, 2003, the 
appellant gave notice that he would not be able to attend the 
audiology examination because of an illness in his family and 
requested that it be rescheduled.  There is no indication 
that the examination was rescheduled.  As the most recent 
audiology examination was conducted in June 2000 and the 
appellant has testified that his right ear hearing loss has 
increased, the Board will request that a new audiology 
examination be performed.  

During the pendancy of the appeal regarding the rating for 
the appellant's service-connected right ear hearing loss, 
there was amendment of 38 U.S.C. § 1160(a)(3), effective 
December 6, 2002, such that it requires consideration of 
deafness (partial or total) in a nonservice-connected ear 
when evaluating disability caused by compensable service-
connected hearing loss in the other ear.  See 38 U.S.C.A. 
§ 1160(a)(3) (West Supp. 2003).  As service connection is not 
currently in effect for left ear hearing loss, this statutory 
amendment could be pertinent to the right ear hearing loss 
increased rating claim if it is determined that a compensable 
rating is warranted for right ear hearing loss.  Accordingly, 
the audiology examination requested in conjunction with the 
right ear hearing loss increased rating claim should also 
include examination pertaining to any left ear hearing loss.  



To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the Board 
REMANDS the case to RO for the following actions:  

1.  The RO should attempt to verify, 
through official channels, the 
appellant's periods of inactive duty 
training in the National Guard during May 
1980.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he received 
treatment or evaluation for his claimed 
left knee disability and claimed low back 
disability before or at any time after 
his May and June 1980 National Guard 
service and those from which he received 
evaluation for his right ear hearing loss 
at any time from January 1999 to the 
present.  The appellant should be 
requested to identify only those health 
care providers from which complete 
records have not been previously 
obtained.  With authorization from the 
appellant, the RO should obtain and 
associate with the claims file records 
identified by the appellant that have not 
been obtained previously.  In any event, 
the RO should attempt to obtain and 
associate with the claims file VA 
complete outpatient records of treatment 
for the appellant at VA medical 
facilities in St. Louis, Missouri, dated 
from January 1980 to December 1981.  The 
RO should document fully all actions 
taken to obtain the requested records, 
including retrieval from archives if 
necessary.  



3.  If additional medical evidence 
pertaining to the appellant's claimed 
left knee disability is obtained pursuant 
to paragraph 2 and the RO determines that 
an additional examination and opinion 
would facilitate adjudication of the left 
knee and back claims, the RO should 
arrange for a VA orthopedic examination 
of the appellant to determine the nature 
and etiology of the claimed left knee and 
low back disabilities.  All indicated 
studies should be performed.  Based on 
examination results and review of the 
record, the examiner should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the loose body 
discovered in the left knee immediately 
following weekend National Guard duty in 
May 1980 and for which surgery was 
obtained within a week after a two-week 
period of ACDUTRA in June 1980 
represented an increase in severity of 
the appellant's preexisting left knee 
disability on the basis of all evidence 
of record pertaining to the 
manifestations of the disability prior 
to, during and subsequent to the May and 
June 1980 service.  If the conclusion is 
that it is at least as likely as not that 
there was an increase in severity of the 
preexisting left knee disability during 
the National Guard service, the examiner 
should provide an opinion as to whether 
the increase in severity was due to the 
natural progress of the condition.  If it 
is the examiner's opinion that any 
increase in severity was due to the 
natural progress of the pre-existing left 
knee condition, a full explanation of the 
rationale for that opinion should be 
included in the examination report.  If 
it is the examiner's opinion that any 
increase in severity was not due to the 
natural progress of the condition, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the current left 
knee disability is causally related to 
increase in severity of the left knee 
disability in service.  In addition, the 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current low back disability 
was caused or chronically worsened by the 
appellant's left knee disability.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available 
should be noted in the examination 
report.  

4.  The RO should arrange for a VA 
audiology examination to determine the 
nature and extent of the appellant's 
bilateral hearing loss, to include the 
service-connected right ear hearing loss.  
All indicated studies should be 
performed.  The claims file must be 
provided to the examiner for review of 
pertinent documents and that it was 
available should be noted in the 
examination report.  

5.  In addition to the foregoing, the RO 
must review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002) are fully 
complied with and satisfied, including 
assurance that all notice obligations 
have been satisfied in accordance with 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), which invalidated the 
30-day response period in 38 C.F.R. 
§ 3.159(b)(1) (2002) as inconsistent with 
38 U.S.C. § 5103(b)(1).  

6.  After accomplishment of any 
additional development deemed necessary, 
the RO should readjudicate entitlement to 
service connection for left knee 
disability and entitlement to service 
connection for low back disability.  In 
addition, the RO should readjudicate the 
claim of entitlement to an increased 
(compensable) rating for the appellant's 
service-connected right ear hearing loss 
with consideration of the applicability 
of the amendments to 38 U.S.C. 
§ 1160(a)(3).  See 38 U.S.C.A. 
§ 1160(a)(3) (West Supp. 2003).  

7.  If the benefits sought on appeal 
remain denied, the RO should provide the 
appellant and his attorney with a 
supplemental statement of the case that 
addresses all evidence added to the 
record since it last addressed the 
claims.  The appellant and his attorney 
should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


